DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(B)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention. 

Claims 1-6 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA , the applicant regards as the invention.
With respect to claim 1, line 9, the term “the heating residue” lacks antecedent basis.   Also, in the second-to-last line, the phrase “a content of an active ingredient(s) of the dispersant” is confusing because it is unclear how the active ingredient is different from the dispersant itself.
With respect to claim 3, line 7, the term “the heating residue” lacks antecedent basis.  Also, in the second-to-last line, the phrase “an active ingredient of the dispersant” is confusing because it is unclear how the active ingredient is different from the dispersant itself.
With respect to claims 2 and 4-6, they are rejected for failing to cure the deficiency of claims from which they depend.

Claim Rejections - 35 USC § 103

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 1-6 are rejected under 35 U.S.C. 103 as being unpatentable over Ohira (JP 2017-025117, machine translation) in view of evidence provided by Kaneko (US 6,723,423) and in view of Shiraishi (US 8,986,565).
With respect to claims 1, 3, 4, and 6, Ohira discloses an aqueous heat shielding coating composition forming a coated film excellent shielding infrared rays comprising 100 parts by mass of an infrared shielding particle such as tin-doped indium oxide, 5-70 parts by mass of a polymer dispersant, and 30-3000 parts by mass of a polyurethane resin binder (abstract).  Ohira discloses that a diluting solvent other than water “may be added” (paragraph 0042) which suggests that up to 100% of total solvent is water.   Ohira also discloses that the solids content of the composition is 3-50 mass% (paragraph 0047) which suggests that the amount of solvent (including water) is 50-97 mass %.  The exemplified polymer dispersant is “SOLSEPER20000” which is a copolymer of propylene oxide and ethylene as evidenced by Kaneko (col. 5, lines 16-25) that reads on claimed polyoxyethyleme-polyoxypropylene condensate-based dispersant.  Ohira does not disclose that solvent is “a component obtained by removing heating residue,” however, such language is a product-by-process limitation.  Therefore, it is the examiner’s position that the water of Ohira meets the claimed solvent obtained by removing heating residue.
Ohira fails to disclose the BET specific surface area or the tone represented by an L value of 50 or less, a<0, and b<0 in Lab color system of the infrared shielding particles (e.g., ITO particles).
Shiraishi discloses a heat-ray shielding composition comprising an indium tin powder having BET surface area of 40 m2/g or more and a navy blue or cobalt blue (L = 30 or less, a<0, and b<0 in Lab colorimetric system) tone (abstract).  This indium tin powder exhibits high crystallinity and therefore, when mixed with a resin to form a film, provides high visible light transmittance, excellent transparency, and high conductivity and suppressed whitening phenomenon (col. 4, lines 3-11).
Given that both Ohira and Shiraishi are drawn to heat-ray shielding compositions comprising ITO particles and further given that Shiraishi teaches that indium tin powders having claimed BET and Lab properties provide for improved visible light transmittance, transparency, and conductivity and suppressed whitening phenomenon, it would have been obvious to one of ordinary skill in the art to utilize the ITO particles of Shiraishi in the aqueous heat shielding coating composition of Ohira.
With respect to claim 2 and 5, because Shiraishi discloses that its ITO particles provide for improved transparency, heat shielding, and visible light transmittance, the claimed properties with respect to haze, transmittance at wavelength of 1,200 nm, and visible light transmittance, respectively, would have been expected by or would have been obvious to obtain by one of ordinary skill in the art.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VICKEY NERANGIS whose telephone number is (571)272-2701.  The examiner can normally be reached on 8:30 am - 5:00 pm EST, Monday - Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/Vickey Nerangis/
Primary Examiner, Art Unit 1768


vn